    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 1 of 30



Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 FIEL Houston Inc., et al.,
       Plaintiffs,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.     Case No. 4:20-cv-2515
 Department of Homeland Security; and
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration
 Services,
                                                Date: July 17, 2020
       Defendants.




 AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY AND
       INJUNCTIVE RELIEF AND WRIT OF MANDAMUS
     Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 2 of 30



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a Amended Complaint, pursuant to Federal Rule of Civil Procedure

15(a), for relief under the Administrative Procedure Act (“APA”) and for Writ of

Mandamus.1 The Plaintiffs file the instant Complaint and Writ of Mandamus against

Defendants because the U.S. Citizenship and Immigration Services (“USCIS”), a

federal agency within the Department of Homeland Security (“DHS”), violated the

APA by willfully defying the U.S. Supreme Court’s decision in Department of

Homeland Security v. Regents of the University of California, 2020 WL 3271746 *

(Jun. 18, 2020), which held that the rescission of the Deferred Action for Childhood

Arrivals (“DACA”) program was unlawful, because it continues to refuse to accept

new DACA Applications. See Exhibit 1—USCIS Website Printout. Through this

Complaint and Writ, Plaintiffs request that this Court compel the USCIS to accept

and adjudicate their DACA Applications pursuant to the APA, 5 U.S.C. § 706, and

the All Writs Act, 28 U.S.C. § 1651.

      Plaintiffs seek a declaratory judgement stating that the USCIS must accept

and adjudicate their DACA Applications and that it is abusing its discretion, acting

arbitrarily, capriciously, and not in accordance with the law by not following the

U.S. Supreme Court’s decision in Regents; and seek relief under the APA and All



1
 The reason for this Amended Complaint is that more Plaintiffs wishing to be added to the
Complaint were identified and this triggered the need to put forth Class allegations.
                                           2
      Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 3 of 30



 Writs Act, to compel the USCIS to accept and adjudicate their DACA Applications.

       The instant action is being filed against the following Defendants: Chad F.

 Wolf, in his purported official capacity as the Acting Secretary of the DHS; and

 Kenneth T. Cuccinelli, in his purported official capacity as the Acting Director of

 the USCIS.

                                  I. INTRODUCTION

1.   On June 15, 2012, the DHS issued a policy memorandum implementing a new

     program known as DACA. See Exhibit 2—Policy Memorandum (Jun. 15, 2012).

     The goal of the program was to protect migrants who had been brought to the

     United States illegally as children. Id.

2.   On September 5, 2017, after a change in administrations, the DHS issued a

     second policy memorandum on DACA, which rescinded the program. See

     Exhibit 3—Policy Memorandum (Sep. 5, 2017). The basis for the rescission was

     that the DACA program was illegal. Id.

3.   After lengthy litigation on the issue of whether the DHS properly terminated the

     DACA program, the case finally reached the U.S. Supreme Court.

4.   On June 18, 2020, the Supreme Court held that the DHS’ rescission of the DACA

     program was unlawful because it violated the APA. Regents, 2020 WL 3271746

     at *14-15. Specifically, the Supreme Court held that the DHS’ failure to address

     “options of retaining forebearance or accommodating particular reliance


                                            3
      Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 4 of 30



     interests,” was arbitrary and capricious. Id. at 15.

5.   The day of the Supreme Court’s decision, the USCIS released a statement on its

     website stating: “Today’s court opinion has no basis in law and merely delays

     the President’s lawful ability to end the illegal [DACA] amnesty program.”2

6.   In turn, Acting Secretary Chad Wolf stated: “The DACA program was created

     out of thin air and implemented illegally. The American people deserve to have

     the Nation’s laws faithfully executed as written by their representatives in

     Congress—not based on the arbitrary decisions of a past Administration. This

     ruling usurps the clear authority of the Executive Branch to end unlawful

     programs.”3

7.   Finally, Acting Secretary Kenneth Cuccinelli stated: “The Supreme Court’s

     decision is an affront to the rule of law and gives Presidents power to extend

     discretionary policies into future Administrations. No Justice will say that the

     DACA program is lawful, and that should be enough reason to end it.”4

8.   It is clear from the aforementioned statements that the Government and its

     officials believe that the Supreme Court’s decision in Regents is erroneous and

     that they are refusing to follow the Court’s decision. This conclusion is not

     speculative on the part of Plaintiffs herein because following the ruling in


 2
   https://www.uscis.gov/news/news-releases/uscis-statement-supreme-courts-daca-decision
 3
   https://www.dhs.gov/news/2020/06/18/dhs-statement-supreme-court-decision-daca
 4
   Id.
                                              4
      Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 5 of 30



     Regents, that upheld continuing validity of the DACA program, a DACA

     Application was filed by an individual only to be rejected by the USCIS in a

     clear violation of the Supreme Court’s decision. See Exhibit 4—USCIS

     Rejection Notice.

9.   Furthermore, the USCIS’s own website still states as of today’s date that “USCIS

     is not accepting requests from individuals who have never before been granted

     deferred action under DACA.” See Exhibit 1, supra. Once again, this is in clear

     violation of the ruling in Regents.

10. In light of the above, Plaintiffs maintain that the USCIS’s continued refusal to

     accept new Forms I-821D violates the APA. Accordingly, Plaintiffs brought this

     action to compel the USCIS to fulfill its nondiscretionary duty to accept their

     DACA Applications and adjudicate them on the merits, in full compliance with

     the Supreme Court’s holding in Regents.

11. Subsequent to the filing of the original Complaint (ECF No. 1), Plaintiffs

     identified new individuals who are also not able to file new DACA Applications

     because the USCIS refuses to allow them to do so. Therefore, Plaintiffs now file

     this Amended Complaint to add these individuals to this suit and to put forth

     Class allegations.




                                           5
     Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 6 of 30



                         II. JURISDICTION AND VENUE

12. This action arises under the Immigration and Nationality Act (“INA”), 8 U.S.C.

    §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this matter

    involves the federal laws of the United States, subject-matter jurisdiction is

    proper under 8 U.S.C. § 1331.

13. This Court also has jurisdiction under 28 U.S.C. § 1361, which gives federal

    courts “original jurisidiction of any action in the nature of mandamus to compel

    an officer or employee of the United States or any agency thereof to perform a

    duty owed to the plaintiff.”

14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because Plaintiffs

    reside in Houston, Texas, or the surrounding metropolitan area.

                                    III. PARTIES

15. FIEL Houston is an immigrant civil rights organization located in Houston,

    Texas.

16. Plaintiffs Maria Gutierrez, Enrique Contreras, Fernando Miranda Marin,

    Orlando Saenz, Shayli Rodriguez, Anahi Lagunas, Elizabeth Rebolloso, and

    Cesar Espinosa are all residents of Houston, Texas or its metropolitan area.

17. Class members Lesly Saenz, Alberto Saenz, Carlos Campos, Aura Barrera,

    Maximilliano Segura, Maria Ramirez Dominguez, and Joel Aguirre are all


                                         6
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 7 of 30



   residents of Houston, Texas or its metropolitan area.

18. Defendant, Chad F. Wolf, is the purported Acting Secretary of the DHS. He is

   sued in his official capacity. He may be served at 2707 Martin Luther King Jr.

   Ave. SE, Washington, D.C. 20528-0485.

19. Defendant, Kenneth T. Cuccinelli, is the purported Acting Director of the

   USCIS. He is sued in his official capacity. He may be served at 20

   Massachussetts Ave., Room 4210, Washington D.C. 20529.

          IV.   STATUTORY AND REGULATORY BACKGROUND

20. Because the DACA program was not implemented via statute or regulation, but

   through executive action of the Executive Branch, there are no relevant statutes

   or regulations to mention with respect to the program. The implementing

   memorandum is thus the only framework applicable to DACA eligibility and the

   parameters of the program. See Exhibit 2—Policy Memorandum (Jun. 15, 2012).

21. District Courts have the authority to “compel agency action unlawfully

   withheld,” and “hold unlawful and set aside agency action that is arbitrary,

   capricious, an abuse of discretion, or otherwise not in accordance with the law.”

   8 U.S.C. § 706(1)-(2)(A).

22. “Agency action” is defined to include the whole or a part of an agency rule,

   order, license, sanction, relief, or the equivalent or denial thereof, or failure to

   act. 5 U.S.C. § 551(13).
                                          7
     Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 8 of 30



23. District Courts “may issue all writs necessary or appropriate in aid of their

   respective jurisdictions and agreeable to the usages and principles of law.” 28

   U.S.C. § 1651.

24. District Courts have original jurisdiction in any mandamus action that seeks to

   compel an officer or employee of the United States to perform a duty that is

   owed to the Plaintiff. 28 U.S.C. § 1361.

                        V.    FACTUAL BACKGROUND

25. Effective March 1, 2003, the DHS assumed responsibility for the functions of

   the agency formerly known as the “Immigration and Naturalization Service.”

   The Secretary of DHS is now vested with “[a]ll authorities and functions of the

   Department of Homeland Security to administer and enforce the immigration

   laws.” 8 C.F.R. § 2.1.

26. The USCIS is a bureau within the DHS and delegated supervisory authority over

   all operations by the Secretary of DHS. Id. The USCIS is responsible for

   accepting and adjudicating all DACA Applications. See Exhibit 2, supra.

27. Plaintiff FIEL Houston is an immigration organization located in Houston,

   Texas. FIEL seeks to advance the legal rights of immigrants by advocating for

   just laws for young immigrants and their families.

28. Plaintiff Maria Gutierrez is eligible for DACA in accordance with the USCIS’s

   2012 policy memorandum. She entered the United States before the age of


                                        8
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 9 of 30



   sixteen, has continuously resided in the United States for five years prior to June

   15, 2012, was present in the United States on or before June 15, 2012, is currently

   in school or has graduated from high school or obtained a general education

   certificate, has not been convicted of a disqualifying criminal offense, and is not

   above the age of thirty. At present, however, she is not able to file her initial

   DACA Application.

29. Plaintiff Enrique Contreras is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age

   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

30. Plaintiff Fernando Miranda Marin is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age

   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,


                                         9
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 10 of 30



   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

31. Plaintiff Orlando Saenz is eligible for DACA in accordance with the USCIS’s

   2012 policy memorandum. He entered the United States before the age of

   sixteen, has continuously resided in the United States for five years prior to June

   15, 2012, was present in the United States on or before June 15, 2012, is currently

   in school or has graduated from high school or obtained a general education

   certificate, has not been convicted of a disqualifying criminal offense, and is not

   above the age of thirty. At present, however, he is not able to file his initial

   DACA Application.

32. Plaintiff Shayli Rodriguez is eligible for DACA in accordance with the USCIS’s

   2012 policy memorandum. She entered the United States before the age of

   sixteen, has continuously resided in the United States for five years prior to June

   15, 2012, was present in the United States on or before June 15, 2012, is currently

   in school or has graduated from high school or obtained a general education

   certificate, has not been convicted of a disqualifying criminal offense, and is not

   above the age of thirty. At present, however, she is not able to file her initial

   DACA Application.

33. Plaintiff Anahi Lagunas is eligible for DACA in accordance with the USCIS’s

   2012 policy memorandum. She entered the United States before the age of


                                         10
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 11 of 30



   sixteen, has continuously resided in the United States for five years prior to June

   15, 2012, was present in the United States on or before June 15, 2012, is currently

   in school or has graduated from high school or obtained a general education

   certificate, has not been convicted of a disqualifying criminal offense, and is not

   above the age of thirty. At present, however, she is not able to file her initial

   DACA Application.

34. Plaintiff Elizabeth Rebolloso is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. She entered the United States before the

   age of sixteen, has continuously resided in the United States for five years prior

   to June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, she is not able to file her

   initial DACA Application.

35. Plaintiff Cesar Espinosa is eligible for DACA in accordance with the USCIS’s

   2012 policy memorandum. He entered the United States before the age of

   sixteen, has continuously resided in the United States for five years prior to June

   15, 2012, was present in the United States on or before June 15, 2012, is currently

   in school or has graduated from high school or obtained a general education

   certificate, has not been convicted of a disqualifying criminal offense, and is not


                                         11
   Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 12 of 30



   above the age of thirty. At present, however, he is not able to file his initial

   DACA Application.

36. Class member Lesly Saenz, is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. She entered the United States before the

   age of sixteen, has continuously resided in the United States for five years prior

   to June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, she is not able to file her

   initial DACA Application.

37. Class member Alberto Saenz is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age

   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

38. Class member Carlos Campos is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age


                                         12
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 13 of 30



   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

39. Class member Aura Barrera is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. She entered the United States before the

   age of sixteen, has continuously resided in the United States for five years prior

   to June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, she is not able to file her

   initial DACA Application.

40. Class member Maximilliano Segura is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age

   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,


                                         13
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 14 of 30



   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

41. Class member Maria Ramirez Dominguez is eligible for DACA in accordance

   with the USCIS’s 2012 policy memorandum. She entered the United States

   before the age of sixteen, has continuously resided in the United States for five

   years prior to June 15, 2012, was present in the United States on or before June

   15, 2012, is currently in school or has graduated from high school or obtained a

   general education certificate, has not been convicted of a disqualifying criminal

   offense, and is not above the age of thirty. At present, however, she is not able

   to file her initial DACA Application.

42. Class member Joel Aguirre is eligible for DACA in accordance with the

   USCIS’s 2012 policy memorandum. He entered the United States before the age

   of sixteen, has continuously resided in the United States for five years prior to

   June 15, 2012, was present in the United States on or before June 15, 2012, is

   currently in school or has graduated from high school or obtained a general

   education certificate, has not been convicted of a disqualifying criminal offense,

   and is not above the age of thirty. At present, however, he is not able to file his

   initial DACA Application.

43. At this time, there is no way for Plaintiffs and Class members to file their DACA

   Applications because the USCIS is not accepting them and, as is evident from


                                         14
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 15 of 30



   the example being provided to this Court, the USCIS continues to reject such

   filings. See Exhibit 4, supra. Because there are no other forums or means

   available to Plaintiffs, they are filing the present action seeking relief under the

   APA.

                      VI.    CLASS ACTION ALLEGATIONS

44. Plaintiffs incorporate by reference the allegations in paragraphs 1-43.

45. Plaintiffs herein, along with the other idenitified Class members, bring this

   action on behalf of themselves and all others who are similarly situated pursuant

   to Federal Rules of Civil Procedure (“FRCP”) 23(a) and 23(b)(2).

46. The Class consists of individuals who have been denied the ability to file their

   DACA Applications by the USCIS. Excluded from the Class are Defendants

   named herein and the Agencies for which they work. Likewise excluded from

   the class is any judge or judicial officer presiding over this matter and any

   members of their family and judicial staff.

47. Class certification is appropriate because this action involves questions of law

   and fact common to the class, the class is so numerous that joinder of all

   members is impractical, the claims of the Plaintiffs are typical of the claims of

   the class, the Plaintiffs will fairly and adequately protect the interests of the class,

   and Defendants have acted on grounds that apply generally to the class, so that

   final declaratory relief is appropriate with respect to the class as a whole. See


                                           15
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 16 of 30



   FRCP 23(a).

48. With respect to numerosity, a “plaintiff must ordinarily demonstrate some

   evidence or reasonable estimate of the number of purported class members.

   Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1038 (5th Cir. 1981).

49. The number of actual class members is not the determinative question, as “[t]he

   proper focus (under Rule 23(a)(1)) is not on the numbers alone, but on whether

   joinder of all members is practicable in view of the numerosity of the class and

   all other relevant factors.” Phillips v. Joint Legislative Committee, 637 F.2d

   1014, 1022 (5th Cir. 1981).

50. In determining whether joinder of members is impracticable, a court may

   consider “geographical dispersion of the class, the ease with which class

   members may be identified, the nature of the action, and the size of each

   plaintiff’s claim.” Zeidman, 651 F.2d at 1038.

51. A class consisting of more than forty members “should raise a presumption that

   joinder is impracticable.” Mullen v. Treasure Chest Casino, L.L.C., 186 F.3d

   620, 624 (5th Cir. 1999) (quoting 1 Newberg on Class Actions § 3.05, at 3-25

   (3d ed. 1992)).

52. At present, as noted above, Plaintiffs have identified 8 other Class members.

   However, the precise number of potential Class members is still not known by

   Plaintiffs at this time, and they have no way of communicating with those


                                        16
     Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 17 of 30



    members. Although it is not possible to accurately state the total number of

    DACA-eligible individuals who may potentially be class members, estimates

    indicate that there are as many as 300,000 potential DACA applicants who have

    not previously received DACA benefits.5 Plaintiffs also wish to point out that

    there are an estimated 85,000 individuals in the state of Texas alone that are

    eligible for DACA and are not able to file their applications.6 Those individuals

    are all potential Class members and can be identified as this case progresses.

    Therefore, Plaintiffs maintain that numerosity is easily met in this case.

53. Furthermore, Plaintiffs believe that as this case progresses, the Class will reach

    a number that would raise the presumption that joinder is impracticable,

    especially considering the thousands and thousands of potential DACA eligible

    individuals that reside in Texas. As a result, a class action is superior to all other

    available methods for the fair and efficient adjudication of this matter.

54. With respect to commonality, the test is not demanding and is met “where there

    is at least one issue, the resolution of which will affect all or a significant number

    of the putative class members.” Lightbourn v. County of El Paso, 118 F.3d 421,



5
  Svajlenka, Nicole Prchal, Jawetz, Tom, and Wolgin, Phillip E. “The Trump Administration Must
Immediately Resume Processing New DACA Applications” (Jul. 13, 2020)
https://www.americanprogress.org/issues/immigration/news/2020/07/13/487514/trump-
administration-must-immediately-resume-processing-new-daca-applications/
6
  https://www.migrationpolicy.org/programs/data-hub/deferred-action-childhood-arrivals-daca-
profiles


                                             17
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 18 of 30



   426 (5th Cir. 1997).

55. In this case, Plaintiffs, and already identified Class members, seek to represent

   the following nationwide class that, as demonstrated by the factual pattern of all

   Class members, have the following questions of law and fact in common:

         a. Whether the Class members are are eligible for DACA relief;

         b. Whether the Class members are able to file initial DACA Applications

             with the USCIS after the U.S. Supreme Court’s decision in Regents;

         c. Whether the USCIS’s refusal to allow Class members to file their initial

             DACA Applications is an agency action that is being unlawfully

             withheld;

         d. Whether the USCIS has acted arbitrarily, capriciously, abused its

             discretion, and not in accordance with the law by not allowing Class

             members to file their initial DACA Applications;

         e. Whether the members of the Class have been aggrieved or otherwise

             been legally wronged by the USCIS’s refusal to allow them to file their

             DACA Applications;

         f. Whether, in light of the Supreme Court’s decision in Regents, the

             USCIS is compelled to accept and adjudicate the Class members’

             DACA Applications.

56. Given the aforementioned common issues of law and fact, Plaintiffs maintain


                                         18
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 19 of 30



   that commonality has been met in this case.

57. Similar to commonality, the test for typicality is not demanding and “focuses on

   the similarity between the named plaintiffs’ legal and remedial theories and the

   theories of those whom they purport to represent.” Lightborn, 118 F.3d at 426.

58. Here, Plaintiffs’ claim is typical for the claims of all Class members because, as

   noted above, each member has been similarly affected by the USCIS’s refusal to

   allow them to file their initial DACA Applications, contrary to the U.S. Supreme

   Court’s decision in Regents.

59. Lastly, with respect to adequate and fair representation of the class, a named

   plaintiff is only rendered an inadequate representative if the differences between

   the named plaintiff and class members creates a conflict between the named

   plaintiff’s and class members’ interests. Jenkins v. Raymark Industries, Inc., 782

   F.2d 468, 472 (5th Cir. 1986).

60. In this case, Plaintiffs affirm that they will adequately and fairly protect the

   interests of the members of the Class, as they has been legally wronged by the

   USCIS, just like all other Class members have been, and they have retained

   competent counsel to remedy that wrong.

61. Furthermore, Plaintiffs have no interests that are unethical or in conflict with

   other members of the Class. Accordingly, they maintain that they will be a fair

   and adequate representatives of the Class.


                                         19
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 20 of 30



62. Finally, Defendants have acted on grounds generally applicable to the proposed

   Class, thereby making appropriate final declaratory relief proper with respect to

   the entire Class.

63. Having satisfied the requirements under Rule 23(a), Plaintiffs will now address

   how the proposed Class also satisfies the requirements of Rule 23(b)(3).

64. Under Rule 23(b)(3), a class action can be maintained if: “the court finds that

   the questions of law or fact common to class members predominate over any

   questions affecting only individual members (predominance), and that a class

   action is superior to other available methods for fairly and efficiently

   adjudicating the controversy (superiority).”

65. Relevant to the Rule 23(b) requirements are: “(A) the class members’ interests

   in individually controlling the prosecution or defense of separate actions; (B) the

   extent and nature of any litigation concerning the controversy already begun by

   or against class members; (C) the desirability or undesirability of concentrating

   the litigation of the claims in the particular forum; and (D) the likely difficulties

   in managing a class action.”

66. The members of the Class, because they share the same legal wrong committed

   against them by the USCIS, will have no interest in individually controlling the

   prosecution or defense of separate actions.

67. Because the Class members’ cases are identical to each other, in that they share


                                          20
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 21 of 30



    the exact same questions of law and fact, they have a strong desire and interest

    that litigation be concentrated in one forum.

68. Further, there will be no difficulty, on the part of Plaintiffs and her counsel, in

    managing a class action complaint, as said counsel has extensive experience

    involving complex immigration law issues.

69. In sum, Plaintiffs move that the proposed Class, having met all the requirements

    under Rule 23(a) and (b)(3), be certified by this Court.

                            VII. CLAIMS FOR RELIEF

                             1. Count 1—Violation of the APA

70. Plaintiffs incorporate by reference the allegations in paragraphs 1-69.

71. Plaintiffs contend that under the APA, the USCIS’s refusal to allow for the filing

    of initial DACA applications—as evidenced by both their website and their

    rejection of attempted filings—is an agency action that is “unlawfully withheld.”

    5 U.S.C. § 706(1). Plaintiffs thus request the Court to compel the USCIS to

    accept and adjudicate their DACA Applications.

72. As noted above, after the Supreme Court’s decision in Regents declared the

    rescission of DACA to be arbitrary and capricious, DACA returned to its pre-

    2017 status. See Casa De Maryland, et al., v. U.S. Dep’t of Homeland Sec., 8:17-

    cv-02942-PWG (Dist. MD, Jul. 17, 2020) (finding that DACA is now restored

    to its pre-September 5, 2017 status). Therefore, the USCIS is now mandated to


                                          21
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 22 of 30



   accept and adjudicate all new DACA Applications in accordance with its 2012

   policy memorandum. See Exhibit 2, supra.

73. However, to date, the USCIS has failed to adhere to the Supreme Court’s

   mandate that new DACA Applications must be accepted by continuing to refuse

   to accept and to adjudicate such DACA Applications. See Exhibits 1 and 4,

   supra. Therefore, the USCIS is unlawfully withholding agency action and

   Plaintiffs move this Court to compel the USCIS to act in accordance with the

   Supreme Court’s decision in Regents and its own 2012 policy memorandum on

   DACA.

74. Plaintiffs next contend that under the APA, the USCIS’s refusal to accept initial

   DACA Applications is “arbitrary, capricious, an abuse of discretion, or

   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Plaintiffs thus

   request this Court to compel the USCIS to accept and adjudicate their DACA

   Applications on the merits.

75. The U.S. Supreme Court has held that an agency’s actions may be considered

   arbitrary, capricious, or an abuse of discretion if said actions inexplicably depart

   from the agency’s own course of adjudication, regulations, or policies. See INS

   v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is unfettered at

   the outset, if it announces and follows—by rule or by settled course of

   adjudication—a general policy by which its exercise of discretion will be


                                         22
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 23 of 30



   governed, an irrational departure from that policy (as opposed to an avowed

   alteration of it) could constitute action that must be overturned as ‘arbitrary,

   capricious, [or] an abuse of discretion’”); see also Lugo-Resendez v. Lynch, 831

   F.3d 337, 338 (5th Cir. 2016) (finding the BIA abuses its discretion when it

   issues a decision that is based on unexplained departures from regulations or

   established policies); Wong Wing Hang v. INS, 360 F.2d 715, 718-19 (2d Cir.

   1996) (finding that an agency abuses its discretion when it inexplicably departs

   from prior procedures).

76. Prior to the 2017 rescission of the DACA program, the USCIS adjudicated new

   DACA Applications in accordance with the 2012 policy memorandum. See

   Exhibit 2, supra. After the rescission memorandum came out in 2017, new

   DACA applications were no longer accepted. See Exhibit 3, supra. Now,

   however, the Supreme Court has invalidated the DACA rescission

   memorandum, and so, the USCIS must accept and adjudicate new DACA

   Applications in accordance with the 2012 memorandum.

77. In this case, the USCIS is not allowing Plaintiffs to file their DACA

   Applications, even though it is mandated to accept and adjudicate those

   applications in accordance with the 2012 memorandum. See Exhibit 2, supra.

   As further evidence that the USCIS will not adjudicate Plaintiffs’ DACA

   Applications, Plaintiffs point the Court to Exhibit 4, which clearly shows that


                                       23
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 24 of 30



   the USCIS is indeed rejecting new DACA Applications even though the

   Supreme Court has mandated otherwise. Therefore, the USCIS has departed

   from its prior, settled course of adjudication and policies regarding the DACA

   program, and as such, has acted arbitrarily, capriciously, and has abused its

   discretion.

78. In addition, the USCIS can abuse its discretion in departing from prior binding

   precedent. See, e.g., INS v. Yang, 519 U.S. 26, 32 (1996) (finding that the

   government abuses discretion by departing from prior precedent).

79. The Supreme Court’s decision in Regents was clear: the 2017 termination of the

   DACA program was unlawful, as it violated the APA. Therefore, after the

   Court’s decision, the DACA program reverted back to its pre-2017 status. That

   means that the USCIS must, pursuant the Supreme Court’s decision, accept new

   DACA Applications.

80. By refusing to allow Plaintiffs to file new DACA Applications, the USCIS failed

   to follow the binding precendential decision of the Supreme Court in Regents.

   As a result, the USCIS’s refusal to accept new filings is an ultra vires action as

   well as an abuse of its discretion.

81. Finally, the USCIS’s refusal to allow the filing of new DACA Applications is

   legally erroneous. As noted in the 2012 policy memorandum, which is now once

   again the law, the USCIS is mandated to accepted and adjudicate new DACA


                                         24
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 25 of 30



   Applications. By refusing to allow filing said Applications, the USCIS violates

   the law.

82. In sum, given the law and evidence presented, Plaintiffs maintain that judicial

   review under the APA is proper because USCIS has acted arbitrarily,

   capriciously, has abused its discretion, and has not acted in accordance with the

   law.

                              2. Count 2—Mandamus Relief

83. Plaintiffs incorporate by reference the allegations in paragraphs 1-82.

84. Plaintiffs maintain that mandamus relief is appropriate in this case because the

   USCIS has a nondiscretionary duty to accept and adjudicate their DACA

   Applications. Plaintiffs thus request that this Court to grant mandamus relief and

   compel the USCIS to accept and adjudicate their DACA Applications on the

   merits.

85. As noted above, the All Writs Act, 28 U.S.C. § 1651(a), confers the power of

   mandamus on the District Courts.

86. District Courts have original jurisdiction in a mandamus action to compel an

   officer or employee of the United States to perform a duty owed to the plaintiff.

   28 U.S.C. § 1361.

87. The power of a district court to compel official action by mandatory order is

   limited to the enforcement of nondiscretionary, plainly defined, and purely


                                         25
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 26 of 30



    ministerial duties. Decatur v. Paulding, 39 U.S. (1 Pet.) 496, 514-17 (1840);

    Work v. Rives, 267 U.S. 175, 177 (1925); Wilbur v. United States, 281 U.S. 206,

    218 (1930).

88. An official action is not ministerial unless “the duty in a particular situation is so

    plainly prescribed as to be free from doubt and equivalent to a positive

    command.” Wilbur, 267 U.S. at 177.

89. In this case, the USCIS, pursuant to its 2012 policy memorandum, has a

    nondiscretionary, plainly defined duty to accept and adjudicate new DACA

    Applications for those who meet the required criteria. See Exhibit 2, supra.

90. The duty to accept and adjudicate new DACA Applications is a ministerial one

    because the 2012 policy memorandum leaves no doubt whatsoever that the

    USCIS is required to accept and adjudicate DACA Applications on a case-by-

    case basis, and the policy memorandum equates to a “positive command” to

    accept and adjudicate new DACA Applications. Id.

91. In sum, the 2012 policy memorandum, which is now once again in affect after

    the Supreme Court’s ruling in Regents, mandates that USCIS accept and

    adjudicate new DACA Applications on the merits. By not allowing Plaintiffs to

    file their initial DACA Applications, the USCIS has failed to carry out its

    nondiscretionary duty that the memorandum plainly spells out. Plaintiffs thus

    request for this Court to grant mandamus relief, in order to compel the USCIS to


                                           26
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 27 of 30



    accept and adjudicate their DACA Applications.

                           3. Count 3—Equal Access to Justice Act

92. Plaintiffs incorporate by reference the allegations in paragraphs 1-91.

93. “Except as otherwise specifically provided by statute, a court shall award to a

    prevailing party other than the United States fees and other expenses, in addition

    to any costs awarded pursuant to subsection (a), incurred by that party in any

    civil action (other than cases sounding in tort), including proceedings for judicial

    review of agency action, brought by or against the United States in any court

    having jurisdiction of that action, unless the court finds that the position of the

    United States was substantially justified or that special circumstances make an

    award unjust.” 28 U.S.C. § 2412(d)(1)(A).

94. Furthermore, “[a]n agency that conducts an adversary adjudication shall award,

    to a prevailing party other than the United States, fees and other expenses

    incurred by that party in connection with that proceeding.” 5 U.S.C. § 504(a)(1).

95. It is clear that Defendants have failed—without any legal or factual basis—to

    begin accepting new DACA Applications. Such a failure has resulted in

    Plaintiffs’ having been forced to retain the services of an attorney to pursue the

    instant action, in addition to other costs and expenses incurred, in order to insure

    that their DACA Applications are accepted and adjudicated by the USCIS.

96. Plaintiffs, as the prevailing party in the instant action are clearly entitled to post-


                                            27
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 28 of 30



   judgment attorney’s fees and associated costs given Defendants’ open and public

   defiance of a Supreme Court decision

97. Wherefore, Plaintiffs respectfully request that the Court award reasonable

   attorneys’ fees and costs to Plaintiffs, pursuant to the Equal Access to Justice

   Act. See 5 U.S.C. § 504(a) and 28 U.S.C. § 2412(d).

                                 VIII. CONCLUSION

98. The continued refusal of the USCIS to accept new DACA Applications is an

   agency action that was unlawfully withheld and arbitrary, capricious, an abuse

   of discretion and not in accordance with the law. Judicial review by this Court is

   therefore warranted under the APA.

99. Moreover, the decision to reject or not accept newly filed DACA Applications

   amounts to a failure to fulfull the USCIS’s nondiscretionary duty to accept and

   adjudicate said applications, as required by the 2012 policy memorandum.

   Therefore mandamus relief is appropriate.

                           IX.    PRAYER FOR RELIEF

 100. Wherefore, Plaintiffs respectfully request that this Court:

      a. accept jurisdiction and venue as proper;

      b. issue an order certifying Plaintiffs’ Class, appointing Plaintiffs as the
         representatives of that Class, and designating Plaintiffs’ counsel as counsel
         for the Class;

      c. issue a declaratory judgment that the the USCIS is mandated to accept and

                                         28
Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 29 of 30



    adjudicate all new DACA Applications under the APA and the All Writs
    Act.

 d. issue a writ of mandamus that the USCIS has a nondiscretionary duty to
    allow Plaintiffs to file their DACA Applications, and it is failing to carry
    out that duty;

 e. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
    the Equal Access to Justice Act, 5 U.S.C. § 504; 28 U.S.C. § 2412; and

 f. grant Plaintiffs any and all other relief as the Court may deem just and
    proper.


                                        Respectfully submitted,

                                        GONZALEZ OLIVIERI, LLC


                                        /s/ Raed Gonzalez
                                        _________________________
                                        Raed Gonzalez, Esq.
                                        Attorney for Plaintiff
                                        Texas Bar No. 24010063
                                        2200 Southwest Freeway, Suite 550
                                        Houston, Texas 77098
                                        Phone: 713-481-3040
                                        Fax: 713-588-8683
                                        rgonzalez@gonzalezolivierillc.com




                                   29
    Case 4:20-cv-02515 Document 4 Filed on 07/17/20 in TXSD Page 30 of 30



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 FIEL Houston Inc., et al.,
       Plaintiffs,
                     v.
 Chad F. Wolf, Acting Secretary of the U.S.      Case No. 4:20-cv-2515
 Department of Homeland Security; and
 Kenneth T. Cuccinelli, Acting Director of
 the U.S. Citizenship and Immigration
 Services;
                                                 Date: July 17, 2020
       Defendants.




                              INDEX OF EXHIBITS


• Exhibit 1—USCIS Website Printout

• Exhibit 2—Policy Memorandum (Jun. 15, 2012)

• Exhibit 3—Policy Memorandum (Sep. 5, 2017)

• Exhibit 4—USCIS Rejection Notice




                                      30
